Citation Nr: 0526436	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  93-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for spondylolisthesis, 
L5-S1, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from August 1975 to March 
1977, with various periods of active duty for training.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 1989, 
the RO denied claims for increased ratings for migraine 
headaches, spondylolisthesis, L5-S1, and pseudofolliculitis 
barbae.  In September 1990, the RO denied the veteran's claim 
for TDIU.  In May 1995, January 1997 and February 1999, the 
Board remanded the claims for additional development.  

In September 1998, the veteran was afforded a hearing before 
C. W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The claim of entitlement to an increased rating for 
pseudofolliculitis barbae, and a total disability rating 
based on individual unemployability, are the subject of the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by 
headaches and the need for medication with no clinical 
findings on the most recent examination; they are not shown 
to be productive of very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

2.  Prior to May 23, 2000, the veteran's spondylolisthesis, 
L5-S1, is productive of subjective complaints of pain with 
not more than slight limitation of motion; neither muscle 
spasm on extreme forward bending nor loss of lateral spine 
motion unilaterally in a standing position is demonstrated.  

3.  As of May 23, 2000, the veteran's spondylolisthesis, L5-
S1, is productive of subjective complaints of pain and 
weakness; he is shown to exaggerate his symptoms, to include 
a limitation of flexion to 30 degrees; his low back 
disability is productive of no more than moderate limitation 
of motion, with no not listing of whole spine to opposite 
side, positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8100 (2004).

2.  Prior to May 23, 2000, the criteria for a rating in 
excess of 10 percent for spondylolisthesis, L5-S1, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5292, 5295 (2000).  

3.  As of May 23, 2000, the criteria for a rating in excess 
of 20 percent for spondylolisthesis, L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Migraine Headaches

In a February 1978 rating decision, service connection for 
migraine headaches was granted and a 30 percent evaluation 
was assigned.  In a September 1983 rating decision, a 10 
percent evaluation was assigned for his migraine headaches.  
In an October 1987 rating decision, the original 30 percent 
evaluation for migraine headaches was restored, effective 
from April 1985.  

In August 1988, the veteran filed a claim for an increased 
rating.  In July 1989, the RO denied the claim.  The veteran 
appealed the issue of entitlement to an increased rating.  
The Board parenthetically notes that the cover letter to the 
RO's July 1989 decision erroneously indicated that his 
migraine headaches were evaluated as 10 percent disabling, 
however, the rating decision shows that the RO properly 
analyzed the claim as a claim for a rating in excess of 30 
percent.  

As for the history of the veteran's migraine headaches, see 
38 C.F.R. § 4.1 (2004), the veteran's service medical records 
include an August 1976 report noting complaints of headaches, 
with assessments that included migraine headaches.  He was 
subsequently treated for complaints of headaches of several 
occasions.  

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent and completely 
prostrating and prolonged attacks which produce severe 
economic inadaptability.  

The medical evidence for consideration in this case includes 
VA outpatient treatment, hospital, and examination reports, 
and vocational rehabilitation reports, dated between 1987 and 
2004.  Overall, this evidence shows treatment for complaints 
of migraine headaches, to include medications, and diagnoses 
of migraine headaches.  Neurological examinations have been 
unremarkable.  See e.g., January 2001 VA hospital report; 
September 1995 VA neurological examination report.  Some 
reports associate the veteran's headache complaints with a 
somatic disorder.  See e.g., July 1989 VA hospital report.  A 
September 1991 VA general medical examination report notes 
that the veteran was taking Cafergot for migraines, and notes 
migraine headaches by history, and that "this seems to be an 
ongoing problem but controlled with medication."  A 
September 1995 VA neurological examination report notes 
complains of daily headaches "lasting for days."  There was 
no relevant diagnosis.  A May 2000 VA neurological report 
shows complaints of low-level headaches with intermittent 
severe headaches once every two to three months, and 
headaches accompanied by nausea and vomiting.  The relevant 
assessment was history of common migraine headaches, and the 
examiner noted, "It is this examiner's opinion that [the 
veteran's] examination is suggestive of symptom 
magnification."  A November 2004 VA neurological report 
shows complaints of migraine headaches characterized by 
intense pain, photophobia, and nausea, that occurred one to 
four times per week and lasted several hours.  The veteran 
complained that his use of cocaine earlier in the year had 
worsened his symptoms.  The examiner noted that the veteran 
"quoted almost word for word some of the instructions 
sitting in front of me on the 2507 (form), stating that his 
symptoms were 'completely prostrating and prolonged attacks, 
producing economic inadaptability.'"  On examination, the 
veteran's condition was normal, except for a depressed 
affect.  The examiner concluded, "In summary, there are no 
clinical findings to support a diagnosis of migraines.  His 
diagnosis is based purely on his history."  The relevant 
diagnosis was recurrent migraine headaches, by history only.  

With regard to the veteran's employment, the claims files 
show that the veteran has reported having a large number of 
different jobs, and that he has received a great deal of 
inpatient and outpatient treatment for psychiatric symptoms, 
to include drug and alcohol abuse, with a total of about 
seven hospitalizations.  This evidence indicates that the 
veteran's psychiatric symptoms, to include drug and alcohol 
abuse, are his major impairment to employment.  See e.g. July 
1987 VA hospital report; July 1998 VA psychiatric report 
(noting a history of somatic problems interfering with 
employment, and containing Axis I diagnoses that included 
"psychological factors affecting physical condition"); July 
2001 VA progress note (indicating that the veteran was fired 
from his job after testing positive for cocaine); March 2002 
VA progress note (indicating that the veteran reported that 
he had lost over 50 jobs since separation from service, that 
he had alcohol, drug, and psychiatric disorders, and a 
personality disorder).  With regard to the VA vocational 
rehabilitation reports, these reports show that the veteran 
had a history of failure to complete programs due to 
psychiatric symptoms.  See September 1992 report (noting that 
the veteran had an impairment of employability that was not 
materially contributed to by his service-connected condition, 
and that the veteran's psychiatric condition was the major 
impairment to his ability to function in employment); see 
also reports dated in August 1988, and September 1993.  
Reports dated in 2000 indicate that VA was unable to provide 
any further rehabilitation assistance after it unsuccessfully 
tried to contact the veteran by mail and by telephone.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's migraine headaches.  The evidence shows that 
the veteran has been diagnosed with migraine headaches by 
physicians, and that he has been taking medication for 
control of his symptoms.  However, there is insufficient 
objective evidence to show that the veteran has very 
frequent, completely prostrating and prolonged attacks of 
migraine headaches which are productive of severe economic 
inadaptability.  The veteran's neurological examinations have 
not resulted in any relevant objective findings, and there is 
significant evidence of symptom magnification (discussed 
infra).  In this regard, the most recent VA examination 
report, dated in November 2004, shows that the examiner 
stated that the veteran "quoted almost word for word some of 
the instructions" on the 2507 form, and the examiner 
determined that there were no clinical findings to support a 
diagnosis of migraines.  With regard to the issue of whether 
the veteran's headaches are productive of severe economic 
inadaptability, there is no medical or employment evidence of 
record to substantiate a conclusion that his headaches are 
productive of severe economic inadaptability.  There is no 
competent evidence to show that the veteran's migraines are 
productive of severe economic inadaptability.  Therefore, the 
Board finds that severe economic inadaptability due to 
headaches is not established.  Based on the foregoing, the 
Board concludes that the preponderance of the evidence shows 
that not more than a 30 percent rating for the veteran's 
migraine headaches is warranted. 

B.  Spondylolisthesis, L5-S1

As for the history of the veteran's spondylolisthesis, L5-S1 
(hereinafter "low back disorder"), see 38 C.F.R. § 4.1, the 
veteran's service medical records include an August 1976 
report noting complaints of low back pain after a fall in a 
stairway.  He was hospitalized at that time, however, the 
report indicates that his treatment was, in large part, 
psychotherapy.  

In a November 1977 rating decision, service connection for 
spondylolisthesis at L5-S1 was granted, and a 10 percent 
evaluation was assigned.  In a September 1983 rating 
decision, a noncompensable evaluation was assigned to the 
veteran's low back disability.  In an October 1987 rating 
decision, the original evaluation for the veteran's service-
connected low back disability was restored, effective from 
April 1985.  

In August 1988, the veteran filed a claim for an increased 
rating.  In July 1989, the RO denied the claim.  The veteran 
appealed the issue of entitlement to an increased rating.  In 
August 2000, the RO increased the veteran's rating to 20 
percent, and assigned an effective date of May 23, 2000 for 
the 20 percent rating.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Given the foregoing, the issue may 
be stated as whether a rating in excess of 10 percent is 
warranted prior to May 23, 2000, and whether a rating in 
excess of 20 percent is warranted as of May 23, 2000.  

1.  Prior to May 23, 2000

The medical evidence for consideration in this case includes 
VA outpatient treatment, hospital, and examination reports, 
and vocational rehabilitation reports, dated between August 
1987 and May 22, 2000, and a November 1987 report from A. Roy 
Rosenthal, M.D.  See 38 C.F.R. § 3.400(o)(2).  Overall, the 
VA outpatient treatment reports show treatment for low back 
pain, to include use of a TENS unit and treatment with 
epidurals, with diagnoses that include chronic low back pain.  
The November 1987 report from Dr. Rosenthal notes limited 
bilateral lateral flexion and rotation to "75 percent of 
normal."  X-rays reportedly revealed diminution of the L5-S1 
disc space and bilateral spondylolysis L5.  The diagnosis was 
chronic lumbosacral spine strain superimposed on bilateral L5 
spondylolysis, possible discogenic disease.  A July 1989 VA 
examination report contains an impression of spondylolysis of 
the L5 vertebrae with approximately 10 percent 
spondylolisthesis of L5 on S1, and chronic low back pain, 
possibly secondary.  An accompanying X-ray report notes 
spondylolisis at L5 and spondylolisthesis.  A September 1991 
VA spine examination report shows that the veteran complained 
of constant back pain, and early morning stiffness.  On 
examination, the veteran had 90 degrees of lumbosacral 
flexion, 30 degrees of extension, 40 degrees of lateral 
flexion, bilaterally, and 35 degrees of rotation, 
bilaterally.  The diagnosis was mechanical low back pain.  A 
September 1995 VA spine examination report shows that the 
veteran complained of intermittent back pain, and stated that 
he was using a TENS unit.  On examination, the veteran had 75 
degrees of lumbosacral flexion, 10 degrees of extension, 20 
degrees of lateral flexion, bilaterally, and 30 degrees of 
rotation, bilaterally.  The assessment was low back strain 
without significant neurologic involvement.  

The RO has evaluated the veteran's service-connected 
spondylolisthesis at L5-S1 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 which provides a 10 percent rating for 
slight limitation of motion and 20 percent rating when the 
limitation of motion in the lumbar spine is moderate.  

The Board finds that a rating in excess of 10 percent under 
DC 5292 is not warranted.  The Board first notes that the 
recorded ranges of motion for the low back in the September 
1995 VA examination report contain, overall, the most limited 
ranges of motion during the time period in issue.  These 
findings show that the veteran had 75 degrees of lumbosacral 
flexion, 10 degrees of extension, 20 degrees of lateral 
flexion, bilaterally, and 30 degrees of rotation, 
bilaterally.  In the Board's judgment, the evidence does not 
show a moderate limitation of motion, particularly when 
considered together with the evidence of symptom 
magnification (discussed in Part I.A.2).  Accordingly, a 
rating in excess of 10 percent is not warranted under DC 
5292.  

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Under 38 C.F.R. § 4.71a, DC 5295 (2000), a 20 percent 
evaluation is warranted where the veteran experiences muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilaterally in a standing position.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5295.  The findings as to limitation of 
motion have previously been discussed.  Although these 
findings show that there is a limitation of motion in the 
veteran's spine, the evidence is insufficient to show muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilaterally in a standing position.  In this regard, 
the September 1995 examiner specifically noted that there was 
no muscle spasm.  Based on the foregoing, the Board finds 
that overall, the evidence does not show that the veteran's 
low back disorder is manifested by symptomatology that more 
nearly approximates the criteria for an evaluation of 20 
percent under DC 5295, and that the preponderance of the 
evidence is against a 20 percent evaluation prior to May 23, 
2000.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292, while the evidence shows that there was increased 
pain on motion, the evidence does not otherwise show 
functional loss due to pain to warrant a rating in excess of 
10 percent.  In particular, the Board notes the lack of such 
findings as neurological impairment, loss of strength and 
muscle atrophy.  In this regard, the September 1995 
examination report shows that the veteran had 5/5 strength in 
all muscle groups, and an intact sensory examination.  The 
examiner stated that the veteran was able to toe walk without 
problems despite a previous great toe fusion, and that he 
could heel walk with minimal difficulty.  See also September 
1991 VA examination report (showing that the veteran had 5/5 
strength in the lower extremities, that deep tendon reflexes 
were 2+ and symmetric, that gait was normal, and that the 
veteran's lower extremities were neurologically intact).  In 
summary, when the ranges of motion in the back are considered 
together with the evidence showing functional loss -- to 
include the findings pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5292; DeLuca, supra.  

2.  As of May 23, 2000

The medical evidence for consideration in this case includes 
VA outpatient treatment, hospital, and examination reports, 
and vocational rehabilitation reports, dated on or after May 
23, 2000.  Overall, this evidence shows a number of 
treatments for symptoms that included low back pain, and 
herniated disc, with assessments and diagnoses that included 
chronic low back pain.  An August 2001 report notes that 
lumbar spine films were "wnl" (within normal limits).  A 
November 2001 magnetic resonance imaging report contains an 
impression of herniated nucleus pulposus at L5-S1.  A 
February 2002 report states that on examination, the veteran 
could bend forward to a level at which his hands were at knee 
level, but does not provide specific degrees of motion.  

A VA neurological examination report, dated in May 2000, 
shows that the examination was performed on May 23, 2000.  
The report shows that the veteran complained of low back 
weakness, and pain that radiated down his left leg that was 
increased by exercise, stress and heat.  He stated that he 
required assistance to walk, and that he had frequent falls.  
On examination, the veteran had 55 degrees of lumbosacral 
flexion, 10 degrees of extension, 20 degrees of left lateral 
flexion, and 10 degrees of right lateral flexion.  The 
relevant assessment was chronic low back pain secondary to 
degenerative joint disease with symptoms suggestive of left 
lumbosacral radiculopathy.  

A VA spine examination report, dated in May 2000, shows that 
the examination was performed on May 30, 2000.  The report 
shows that the veteran complained of constant low back pain 
that radiated down his left leg that was increased by 
activity.  On examination, the veteran had 75 degrees of 
lumbosacral flexion, 30 degrees of extension, and 35 degrees 
of lateral flexion, bilaterally.  There was no evidence of 
muscle spasm, or fasciculation of the paraspinal muscles.  X-
rays were noted to show spina bifida occulta at L5, and were 
otherwise unremarkable.  The relevant assessment was chronic 
low back pain secondary to degenerative joint disease with 
symptoms suggestive of left lumbosacral radiculopathy.  

A VA examination report, dated in November 2004, shows that 
the veteran complained of constant low back pain that 
frequently radiated down his left leg that was increased by 
activity.  On examination, the veteran had 30 degrees of 
lumbosacral flexion, 20 degrees of extension, and 20 degrees 
of lateral flexion, bilaterally, and 30 degrees of rotation, 
bilaterally.  The diagnosis was degenerative disc disease of 
the lumbar spine.  The examiner noted that there were 
inconsistent straight leg test findings that were non-
physiologic results, and that the veteran reported 
significant exacerbation of his pain with both truncal 
rotation and axial loading, which were non-physiologic 
responses.  The examiner concluded that there were 
"significant clinical findings of symptom magnification."  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 30 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  

The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  The recorded ranges of motion for 
the low back in the November 2004 VA examination report show 
that the veteran had 30 degrees of lumbosacral flexion, 20 
degrees of extension, and 20 degrees of lateral flexion, 
bilaterally, and 30 degrees of rotation, bilaterally.  In the 
Board's judgment, the evidence does not show a severe 
limitation of motion, particularly when combined with the 
examiner's detailed findings as to the veteran's symptom 
magnification.  In this regard, VA reports contain a number 
of findings dating as far back as 1988 which corroborate the 
November 2004 VA examiner's conclusion of symptom 
magnification.  See e.g., October 1995 VA psychological 
evaluation (noting possible exaggeration of symptoms and 
malingering); May 1998 hospital report (noting manipulative 
behavior); April 1999 inpatient progress note, (noting 
manipulative behavior, and that the veteran was exaggerating 
and over reporting his symptoms); May 2000 VA neurological 
report (noting, "It is this examiner's opinion that [the 
veteran's] examination is suggestive of symptom 
magnification."); February 2002 progress note (noting drug-
seeking behavior); March 2002 progress note (noting symptom 
exaggeration); June 2002 progress note (noting manipulative 
behavior); September 2002 progress note (noting possible 
malingering); September 2002 and November 2002 hospital 
reports (containing diagnoses of "rule out malingering");VA 
progress note, dated in January 2003 (noting a history of 
malingering).  Accordingly, a rating in excess of 20 percent 
is not warranted under DC 5292.  

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schafrath. 

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted for 
lumbosacral strain when there is severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The ranges of motion in the spine 
have also been noted in the Board's analysis under DC 5292.  
However, the evidence is insufficient to show listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under DC 5295, 
and that the preponderance of the evidence is against a 40 
percent evaluation on or after May 23, 2000.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 
(2004) a rating in excess of 20 percent is warranted for 
ankylosis of the spine.  However, these Diagnostic Codes are 
not applicable to this case.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In this case, an evaluation in excess of 20 
percent for the veteran's disability is not warranted under 
these codes because the veteran's service-connected 
disability has not been shown to result in ankylosis.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  In 
this regard, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  As for DC 5292, while the 
evidence shows that there was increased pain on motion, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent.  In particular, 
the Board notes the lack of such findings as neurological 
impairment, loss of strength and muscle atrophy.  For 
example, in addition to the finding of symptom magnification, 
the November 2004 examiner noted that the veteran's extremity 
motor and sensory examination were normal except for some 
left leg issues, described as weakness.  He noted that the 
veteran walked with a slight limp, without any assistive 
devices, and had otherwise normal posture.  He stated that 
the veteran's joints had no additional limitations by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  A VA progress note, dated in March 2002, contain 
findings that included 5/5 strength, and deep tendon reflexes 
within normal limits, in the bilateral lower extremities.  A 
VA hospital report, dated in January 2001, contains findings 
that included 5/5 strength throughout the body, except for 
4/5 in the left lower extremity, and normal sensory, motor 
and reflex examinations.  In summary, when the ranges of 
motion in the back are considered together with the evidence 
showing functional loss -- to include the findings pertaining 
to neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 
5292; DeLuca, supra.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed during the pendency of 
the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time, DC 
5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the version of a regulation that was 
revised during his appeal allows application of the prior 
version of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 26, 2003 (i.e., the 
effective dates of the new regulations).  Therefore, the 
Board will address whether, for the period on and after 
September 26, 2003, the veteran is entitled to a higher 
rating under the new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), and DC 5242 (degenerative 
arthritis of the spine) (see also DC 5003) are both rated 
under the "General Rating Formula for Diseases and Injuries 
of the Spine."   The General Rating Formula provides that a 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.
....

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

In this case, the Board first notes that most of the relevant 
medical evidence is dated prior to the effective date of the 
new regulation.  Nonetheless, these findings can be used to 
show the level of current disability.  Here, the recorded 
ranges of motion for the low back in the November 2004 VA 
examination report show the greatest limitation of motion in 
the record.  This report indicates that the veteran had 30 
degrees of lumbosacral flexion, 20 degrees of extension, and 
20 degrees of lateral flexion, bilaterally, and 30 degrees of 
rotation, bilaterally.  Although this report contains a 
borderline finding of 30 degrees of forward flexion, in the 
Board's judgment, the evidence does not warrant a 40 percent 
rating when considered together with the fact that the 
combined range of motion is shown to be 150 degrees, and that 
the examiner concluded that the veteran had magnified his 
symptoms.  In this regard, the Board's earlier discussion of 
the evidence showing symptom magnification and malingering 
are incorporated herein.  Finally, the evidence does not show 
that the veteran has a diagnosed neurological condition due 
to his low back disorder.  Accordingly, the Board finds that 
as of May 23, 2000, a rating in excess of 20 percent is not 
warranted under the General Rating Formula.  38 C.F.R. 
§ 4.71a, DC's 5237, 5242.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 10 percent rating prior to May 23, 
2000, and a 20 percent rating as of May 23, 2000.  

3.  Conclusion

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, the Board 
has determined that he is an unreliable historian.  The Board 
therefore finds the medical evidence is more probative of the 
degree of impairment for the claimed disabilities.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in April 
2002 and November 2003 (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, the statements of 
the case (SOCs), and eight supplemental statements of the 
case (SSOCs) he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  
Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of February 
2003 and February 2005 SSOCs.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, 
the Board finds that the veteran has not been prejudiced by a 
failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.

Prior to May 23, 2000, a rating in excess of 10 percent for 
spondylolisthesis at L5-S1 is denied.  

As of May 23, 2000, a rating in excess of 20 percent for 
spondylolisthesis at L5-S1 is denied.  
REMAND

In a November 1977 rating decision, the RO granted service 
connection for pseudofolliculitis barbae, and a 10 percent 
evaluation was assigned.  In a September 1983 rating 
decision, a noncompensable evaluation was assigned for the 
veteran's skin disability.  In an October 1987 rating 
decision, the original (10 percent) evaluation for the 
veteran's service-connected skin disability was restored, 
effective from April 1985.  

In August 1988, the veteran filed a claim for an increased 
rating for his service-connected pseudofolliculitis barbae.  
In July 1989, the RO denied the claim.  The veteran appealed 
the issue of entitlement to an increased rating.  A 
supplemental statement of the case, dated in February 2003, 
indicates that the RO had determined that the veteran's skin 
disability was correctly evaluated as 10 percent disabling.  
However, in February 2005, the RO issued a supplemental 
statement of the case which indicates that the veteran's 
service-connected pseudofolliculitis barbae was evaluated as 
20 percent disabling.  

The claims files do not contain a rating decision showing 
that the RO increased the veteran's evaluation for his skin 
disability to 20 percent, nor is there any indication of an 
effective date for a 20 percent rating.  It is therefore 
unclear if the RO has, in fact, increased the veteran's 
rating to 20 percent, or if the notation of a 20 percent 
rating was error.  It follows that it is unclear as to 
whether the RO applied the correct rating criteria in the 
February 2005 SSOC.  Accordingly, on remand, the RO should 
make a determination as to the veteran's correct evaluation 
for his skin disability, followed by readjudication of the 
claim.  

With regard to the veteran's claim for TDIU, this claim is 
inextricably intertwined with the claim for an increased 
rating for the veteran's skin disability.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board will defer adjudication of the TDIU claim 
pending the RO's development of the claim for an increased 
rating for service-connected pseudofolliculitis barbae.  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

The RO should readjudicate the claims of 
entitlement to an increased rating for 
service-connected pseudofolliculitis 
barbae, and for TDIU.  If either of the 
determinations remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran and his representative (if any) 
should be afforded a reasonable period of 
time within which to respond.  The case 
should then be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


